Citation Nr: 1744140	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus with hammertoes and plantar calluses.

2.  Entitlement to service connection for left knee disability, as secondary to bilateral pes planus with hammertoes and plantar calluses.

3.  Entitlement to service connection for a low back disability, as secondary to bilateral pes planus with hammertoes and plantar calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2013 statement, the Veteran withdrew his request for a Travel Board hearing.

In a February 2014 decision, the Board denied the claims for service connection for a left knee disability and a low back disability, and remanded the claim for service connection for a right knee disability for additional development.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues remanded, but only to the extent that the Board denied the left knee and low back claims on a secondary basis.  The parties did not challenge the Board's denial of direct service connection for the left knee and low back disabilities.  In an October 2014 Court order, the joint motion was granted, the Board's February 2014 decision was vacated only as to the issues of secondary service connection for left knee and low back disabilities, and these two issues were remanded.  The case was subsequently returned to the Board.  Thus, the issues of entitlement to direct service connection for left knee and low back disabilities are no longer before the Board.

More recently, in June 2016, the Board remanded these issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for individual unemployability has been raised by the record in the January 2013 VA Form 9 and August 2017 appellate brief but the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate claim forms.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran's right knee disability did not have onset during and was not caused by active service and was not caused or chronically worsened by service-connected disability.

2.  The Veteran's left knee disability was not caused or chronically worsened by service-connected disability.

3.  The Veteran's back disability was not caused or chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

2.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 

3.  The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   

The Veteran seeks service connection for a bilateral knee and back disability which he contends was caused by service-connected pes planus with hammertoes and keratoderma (callosities) of both feet.

The Veteran has been diagnosed with mild degenerative arthritis of the lumbar spine, spondylolisthesis, and bilateral osteoarthritis and chondromalacia satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether back and bilateral knee disability is related to his service-connected foot disability.  In this case, the preponderance of evidence is against a finding that the disabilities are so related.  

There is evidence in favor of the claim and also evidence against the claim.  Here, pertinent evidence of record includes VA treatment records and VA examinations with medical opinions, and a private medical opinion.  Specifically,
VA treatment records note the Veteran's consistent treatment for bilateral pes planus, knee and back pain.  Although these medical records document the Veteran's reports of knee pain and back pain the records do not relate these conditions to his bilateral pes planus.  Additionally, treatment records do not document complaints of or treatment for flare-ups and consistently notes the Veteran's gait was normal whether he was wearing knee braces or not.

In this regard, the Veteran was examined in October 2012, April 2014, and April 2015 to determine the etiology of bilateral knee and back disability.  In a previous January 2015 remand the Board determined although the VA examiner who performed the October 2012 VA examination and provided the November 2012 and April 2014 addendum opinions indicated that there is no evidence in the medical literature linking the service-connected bilateral foot disabilities with the claimed knee or back disabilities, he did not comment on the Veteran's primary contention:  that the pain from the service-connected foot disabilities altered his gait, causing or aggravating his current bilateral knee and low back disabilities.  The Board concluded that additional medical comment was needed on this point.  

Thereafter, the Veteran was afforded a VA examination in April 2015.  By Remand in October 2015, the Board determined that the April 2015 examiner provided an opinion in regard to whether the Veteran's service connected bilateral foot condition caused or aggravated the claimed conditions but the examiner failed to opine as to whether an altered gait in itself can cause or aggravate the claimed conditions.  The Board concluded that an opinion should be obtained as to whether it is as likely as not that the Veteran's altered gait caused or aggravated his bilateral knee and low back conditions.

In June 2016, the Board again remanded the case, in part in order to obtain a supplemental opinion regarding whether the underlying claims of entitlement to service connection for a back and bilateral knee disability were caused or permanently aggravated by the service-connected bilateral foot disability.  This opinion was necessary as the prior opinions of record did not adequately address whether the bilateral foot disability caused alteration in the Veteran's gait which then led to the disabilities in appellate status.

The Board's June 2016 Remand explained that the subsequently obtained December 2015 opinion (completed without physical examination), the examiner found no objective evidence that the Veteran had an altered gait and determined that the examiner's negative opinion relied on the lack of evidence in the record of an altered gait.

Additionally, the Remand explained that in a November 2015 private medical opinion, a clinician provided positive opinions and found that the Veteran had an altered gait.  Based on the inconsistent finding regarding whether the Veteran has an altered gait, in the June 2016 Remand the Board determined an additional opinion and medical examination was warranted.

In compliance with the Board's remand directives, the Veteran underwent VA examination to determine the etiology of bilateral knee and back conditions.  Of record is a July 2017 VA examination report for spine conditions and a July 2017 VA examination report for knee conditions with medical opinions from that practitioner.  Concerning the Veteran's back, the examination report notes he reported daily recurrent lower back pain, which is aggravated by prolonged sitting, standing, walking and lifting.  According to  the Veteran's reports the pain radiates to both buttocks and he wears a brace for support almost every day and uses a cane for ambulation.  The Veteran reported several flare-ups per week due to prolonged or repetitive sitting, standing or walking with loss of function due to pain.  The examiner noted the Veteran walked with a cane but with a nonantalgic gait.

Concerning the Veteran's knees, the examiner noted the Veteran's reports of recurrent bilateral knee pain which is aggravated by prolonged (longer than 30 mins) or repetitive standing or walking.  He also reported frequent mild swelling.  According to the Veteran's reports, the braces helped the pain and he wears them at all times.  The examination report notes the Veteran walked with a normal nonantalgic gait, using a cane and wearing knee braces on both knees.  His walk was observed as slow, planting the heel of both feet ahead of the forefoot.  The examiner noted that without shoes his 2nd to 4th toes do not fully touch the ground because he suffers from bilateral hammer toes and his gait without shoes was nonantalgic.  Examination revealed no instability as all tests were negative.  

The examiner opined that age appropriate degenerative arthritis with degenerative mild anterolisthesis, spondylosis, and bilateral knee joint osteoarthritis with chondromalacia was less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner explained the Veteran did not exhibit an abnormal gait on current examination, and there is not documentation in the medical literature establishing a direct cause and effect relationship between bilateral pes planus with hammertoes and painful callosities as a cause of bilateral mild knee osteoarthritis and chondromalacia and degenerative arthritis of the spine.  The examiner based his opinion on review of the claims file to include all treatment records, the Veteran's lay statements, and review of scientific and medical evidence, which does not support the conclusion that the Veteran's service connected disabilities of the feet can cause or aggravate the back and knee conditions.

In favor of the claim is a private positive medical opinion dated in November 2015 by S.L.W., D.C, which found that the Veteran had an altered gait.  Specifically, the opinion indicates the practitioner specifically reviewed the Veteran's VA spine x-rays dated in February 2014, November 2014, December 2014, and February 2015.  Dr. W provided a detailed statement on the Veteran's orthopedic medical history as described by the Veteran's reports, the VA x-rays, and current examination and opined that in his opinion the Veteran's back and bilateral knee disabilities were caused by the Veteran's service-connected bilateral foot disability.  Dr. W explained that the Veteran's left and right foot deformity and disturbances in his normal mechanism has caused a change in the normal biomechanics of the lower body, ankles, knee, hips, [and] lower back.  They now must work harder to function properly.  Further that his normal way of walking was painful therefore he "instinctively changed his walking pattern as his weight distribution is toward his heels."  On examination Dr. W noted the Veteran's leg discrepancy - in that the left leg was 8 mm shorter than the right.  Additionally, it was noted that the Veteran's gait was observed with and without shoes revealing a mild antalgic gait and he wore braces on each knee.  Dr. W further explained that "there is a growing body of medical evidence showing an association with planus foot morphology and frequent knee pain to include both tibiofemoral and patellofemoral pathology in older adults [and also] concluding that a flat foot deformity and over-pronation results in an increased Q-angle and a causative factor for knee pain thus service-connected bilateral foot disability has caused or permanently aggravated his right and left knee disabilities.  

With respect to the back disability, Dr. W opined that determining whether the Veteran's service-connected bilateral foot disability is to include his symptoms of altered gait caused or permanently aggravated any current low back disability "is not clear."  In so finding, Dr. W noted that several studies have evaluated the correlation between leg and length discrepancies and lower back pain and the results have not been unequivocal, indicating that some studies have shown a link while others have not.  Additionally, Dr. W explained that a recent study conducted at the Institute for Aging Research at Hebrew Seniorlife in Boston showed that flat feet was linked to back pain but the link was present only for women.  Dr. W concluded however "[d]ue to the severity of the [Veteran's] left and right foot disability, his altered gait in combination with his leg length discrepancy creating asymmetric forces on the lower back . . . it is as likely as not, meaning at least 50 percent probability, that the [Veteran's] flat feet and his leg length discrepancy caused or aggravated his current low back disability."

In this regard, the Board finds the July 2017 VA examiner's findings and medical opinion that the degenerative changes observed in the Veteran are at the level expected on a person of his age is entitled to significant probative weight because the physician examined the Veteran and provided a conclusion based on an accurate characterization of the evidence of record, including review of the entire claims file and the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Notably, the November 2015 private opinion of Dr. W shows he based his opinion on medical evidence which relates these conditions to age.  Specifically, Dr. W concluded that "there is a growing body of medical evidence showing an association with planus foot morphology and frequent knee pain to include both tibiofemoral and patellofemoral pathology in older adults".  Further, Dr. W cited to a recent study conducted at the Institute for Aging Research at Hebrew Seniorlife in Boston, which found that flat feet was linked to back pain but the link was present only for women.  The Board finds that Dr. W's conclusion that "frequent knee pain to include both tibiofemoral and patellofemoral pathology in older adults" is consistent with the opinion of the July 2016 VA examiner that the Veteran's conditions are consistent with his age.  Moreover, the probative value of the opinion was, however, undercut by the practitioner's citing to a study related to women in support of the Veteran's condition that back pain is related to his service-connected foot disability - in that the Veteran is male.  Furthermore, with respect to the November 2015 private opinion by Dr. W the opinion is entitled to some probative weight, as it is apparent the practitioner reviewed some of the Veteran's records and is familiar with his treatment as the opinion reflects he spoke with the Veteran who provided a detailed medical history.  Hence, it appears the practitioner based his opinion on these x-rays and the Veteran's reports, without consideration of the entire claims file.  Additionally, Dr. W.'s opinion, when stripped of many of the descriptive words, reduces to an opinion that persons with pes planus have knee pain.  

Thus, the Board finds the medical opinion of the July 2016 VA examiner highly probative evidence against the claim because it includes a logical rationale supporting his conclusion, which is consistent with the record.  The Board finds that the July 2016 VA opinion outweighs the November 2015 private opinion attributing the Veteran's bilateral knee condition and back condition to service-connected bilateral pes planus.  The rationale provided in the July 2017 opinion, though more concise, is also more compelling.  The private opinion depends on the Veteran having an altered gait and such gait then resulting in a worsening of the underlying conditions of the knees and back.  But, there was no abnormal gait observed on examination in July 2017.  Without that predicate finding any conclusion based on an altered gait is without value.  The July 2017 examiner also explained that the literature does not support a cause and effect relationship.  The Board notes that even for aggravation to be found a cause and effect relationship must exist as aggravation of one condition by the other amounts to nothing more than that the aggravating condition caused a permanent worsening of the allegedly aggravated condition.  

To the extent that the Veteran believes his bilateral knee and back conditions are related to his service-connected foot disability, the Board finds any lay opinion to this effect to not be competent evidence.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

As is clear from the evidence already discuss, whether one condition causes or aggravates another condition is not a simple question that can be competently addressed by a person without medical expertise.  The Veteran has not demonstrated any such expertise.  

The Board also notes the Veteran's representative's argument that the July 2016 medical examiner notes the Veteran had a normal nonantalgic gait, using a cane and wearing knee braces and his gait without shoes was nonantalgic.  However, the examiner failed to provide an explanation regarding the use of the braces and cane and the consequence to the Veteran's gait that is experienced during flaring episodes.  The Board does not find this to be a discrepancy in the July 2016 opinion.  The examiner clearly was aware of the Veteran's use of a cane and braces but apparently did not consider those to be worth mentioning as related to whether the Veteran's disabilities of the feet caused or aggravated his back or knee conditions.  Essentially, what the examiner found was that the Veteran's bilateral knee and back conditions are age appropriate.  Thus, the Veteran simply has what would be expected for someone his age.  

As to the question of whether the Veteran's right knee disability had its onset in service, the Boards finds that the evidence also does not support a finding for direct service connection.  The Veteran's service treatment records to include his May 1968 enlistment and August 1970 separation examinations and report of medical history do not indicate any right knee problems.  The August 1970 separation examination report reflects that examination of the lower extremities was normal.  The normal separation examination report of the lower extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any knee conditions.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim as there is no indication of a direct link between the Veteran's current right knee condition and military service.

As explained above, the weight of the evidence shows that there is no indication of a direct link between the Veteran's current bilateral knee and back conditions and service-connected disability.  For these reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for bilateral knee disability and back disability secondary to service-connected bilateral foot disability.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee disability, to include as secondary to service-connected bilateral pes planus, is denied.

Service connection for bilateral knee disability as secondary to service-connected bilateral pes planus, is denied.

Service connection for a back disability as secondary to service-connected bilateral pes planus, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


